Citation Nr: 1816877	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of Department of Veterans Affairs (VA) non-service-connected pension benefits in the amount of $9,936.00, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over this claim is currently with the Pension Center in St. Paul, Minnesota.

In the June 2014 Substantive Appeal, the Veteran requested a hearing by live videoconference (Videoconference Board hearing).  The Veteran was initially scheduled for a Videoconference Board hearing on January 6, 2015; however, in a January 6, 2015 correspondence, the Veteran requested to reschedule the Board hearing due to weather conditions.  Pursuant to this request, the Veteran was scheduled for a Videoconference Board hearing on May 5, 2016.  The Veteran did not appear at the rescheduled Videoconference Board hearing.  He did not present good cause for his failure to appear, nor did he request to reschedule the Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of entitlement to waiver of recovery of an overpayment of VA non-service-connected pension benefits in the amount of $9,936.00, to include the validity of the debt.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

In the January 2018 Informal Hearing Presentation, the Veteran, through the representative, argued that, since the claim was denied, the Veteran divorced his wife who moved with their child.  The Veteran no longer benefits from his child's and former wife's Social Security Administration (SSA) disability income, as they no longer reside in the same household.  As such, the Veteran contends that his income has decreased.  The record reflects that the most recent Financial Status Report (VA Form 5655) submitted by the Veteran is dated in November 2010.  To properly address the question of waiver of recovery of VA pension benefits in this case, VA must have accurate and current financial information.  Such information is crucial when weighing the equities of any claim for waiver of an overpayment.  On remand, the AOJ must obtain an updated Financial Status Report (VA Form 5655) from the Veteran to assist in determining whether waiver of recovery of the overpayment of compensation benefits is against the principles of equity and good conscience.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran complete an updated, current Financial Status Report (VA Form 5655), listing all monthly income, monthly expenses, assets and debts, for the Veteran and any dependents.  Supporting documentation should be requested from the Veteran as deemed appropriate.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of entitlement to waiver of recovery of an overpayment of VA non-service-connected pension benefits in the amount of $9,936.00, to include the validity of the debt.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.   An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

